Citation Nr: 0531098	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1940 to June 1945.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his Form 9, the 
veteran requested a Decision Review Officer hearing.  In 
subsequent correspondence received in February 2003, he 
withdrew this request.  In August 2004, the Board granted the 
appellant's motion to advance his appeal on the docket due to 
advanced age and remanded the claim for further development. 


FINDINGS OF FACT

A chronic bilateral leg disorder was not manifested in 
service, occlusive vascular disease was not manifested in the 
first postservice year, and any current bilateral leg 
disorder is not shown to be related to the veteran's service 
or to an injury therein.


CONCLUSION OF LAW

Service connection for a bilateral leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was notified of the VCAA provisions in July 2001 
correspondence (prior to the rating decision appealed), in 
August 2004 correspondence (per August 2004 Board remand), in 
November 2004 and March 2005 correspondence, and in a 
September 2005 supplemental statement of the case (SSOC).  He 
was notified (in July 2001 correspondence, in the February 
2002 decision, in the December 2002 statement of the case 
(SOC), in August and November 2004 and March 2005 
correspondence, and in the SSOC) of everything required.  
Although complete notice was not provided prior to the 
initial rating decision, the veteran has had the opportunity 
to respond and supplement the record after notice was given.

August and November 2004 correspondence and the SSOC advised 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The February 2002 rating 
decision, SOC, and SSOC informed him of what the evidence 
showed and why the claim was denied.  He was advised by the 
2004 correspondence and the SSOC that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for identifying the custodian of any 
records.  The August and November 2004 correspondence, as 
well as the SSOC advised him of what the evidence must show 
to establish entitlement to service connection (for a 
bilateral leg disorder), and those documents advised him of 
what information or evidence VA needed from him.  The August 
2004 correspondence specifically asked him to provide 
releases for records from any doctors and/or hospitals who 
treated or examined him for a leg disorder since his 
discharge from service in 1945, or to submit the records 
himself.  The SSOC expressly advised him to "provide any 
evidence in the claimant's possession that pertains to the 
claim."  Everything submitted to date has been accepted for 
the record and considered.  

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs), VA treatment 
records, and VA examination reports.  All notice and duty to 
assist requirements appear to be met to the extent possible.  
There is no indication that any pertinent evidence remains 
outstanding.  The veteran is not prejudiced by the Board's 
review of the matter on the merits.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.  Factual Background

The veteran's SMRs are silent for any complaints, treatment, 
or diagnosis of a bilateral leg disorder.  On June 1945 
separation examination, a history of pain in both feet and 
calves was noted.  Clinical findings were negative, except 
for first degree pes planus.   

Postservice the veteran sought service connection for malaria 
and jungle rot.  On June 1946 VA examination the veteran 
reported that both feet ached all the time.  He indicated 
that he had swelling about the ankles that resolved by 
morning after a good night's sleep.  Physical examination 
revealed weak foot of both feet.  The examiner opined that 
the veteran's feet were normal, and that his discomfort was 
due to improper shoes and focal infection.  It was noted that 
the veteran had imbedded toenails, but no foot pathology, and 
no nerve impairment.  An August 1946 rating decision granted 
service connection for pes planus, and denied service 
connection for jungle rot as not found. 

In a claim filed in July 2001 the veteran sought service 
connection for "both legs". On February 2002 VA examination 
(to evaluate pes planus) the veteran reported complaints of 
pain from the knees to the feet which he claimed existed ever 
since he served in the South Pacific.  He said that he has 
had ankle swelling continuously since then.  On physical 
examination there was slight swelling of both lateral 
malleoli.  Posterior tibial pulses could not be felt.  There 
was no evidence of skin or vascular changes.  The assessment, 
in pertinent part, was leg pain.   

In a statement received in April 2002, the veteran related, 
in essence, that he had continuous problems with his legs 
from the time of separation from service until 1982 when he 
was found to have problems with lower extremity circulation 
and underwent surgery for the disability.  

February 2002 to November 2004 VA progress notes document 
treatment for hepatitis, diabetes, various cardiovascular 
problems, and colon cancer.  Findings reported included trace 
edema of lower extremities.  On at least on one occasion (in 
May 2003), the veteran had complaints leg pain.  

On April 2005 examination by a VA nurse practitioner, the 
veteran was evaluated for complaints of leg pain which he 
indicated had been present ever since he was in the military.  
It was noted that he had a history of intermittent 
claudication and occlusion of the aorta and femoral arteries 
for which he had surgery in 1982.  Examination revealed edema 
in the lower extremities.  The veteran denied joint pain.  
Diagnostic studies were interpreted as showing occlusive 
peripheral vascular disease with intermittent claudication, 
and that was the diagnosis.  

On August 2005 VA examination, the assessments (in pertinent 
part) were paresthesias of both legs extending from the knee 
to the ankles, "which are described to be formication, which 
is continuously present" and extensive surgery for 
complications of generalized arteriosclerosis.  The examiner, 
in essence, opined that without any other neurological 
findings, the "formication" complaints could not be related 
to environmental exposures in service (although "coincidence 
brings up at least the speculation of such").  

III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, 
including cardiovascular disease (occlusive vascular disease) 
may be presumptively service connected if manifested to a 
compensable degree in the first year following a veteran's 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, it is noteworthy that service connection has 
been established for pes planus, and that service connection 
for such entity is not before the Board.  The veteran seeks 
service connection for other lower disability manifested by 
leg pain.  There are three threshold requirements that must 
be met in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; occlusive vascular disease of the bilateral legs with 
intermittent claudication is diagnosed.  There is also a 
diagnosis of paresthesias of both lower extremities described 
as a formication sensation.  Next, there must be evidence of 
disease or injury in-service.  The record does not show any 
disease or injury of the legs during service.  Although the 
veteran reported leg/foot pain on service separation 
examination and on initial VA examination in 1946, no leg 
pathology was found on either occasion.  Finally, there must 
be competent evidence (medical opinion) that links the 
current disability to disease or injury in service.  Here, 
there is no such medical opinion.  No medical practitioner 
has opined that either the veteran's occlusive vascular 
disease or his "formication" sensation is as likely as not 
related to any event in service.  And while the August 2005 
VA examiner did indicate that the coincidental onset of 
"formication" sensation with alleged environmental 
exposures and cold injury in service gave rise to 
speculation, it is noteworthy that neither cold injury nor 
environmental hazard exposure in service is documented in the 
record.  Regarding any cold injury allegations, it is also 
noteworthy that the veteran's initial claim apparently sought 
service connection for "jungle rot". 

While occlusive vascular disease is listed among the chronic 
diseases which may be service connected on a presumptive 
basis if manifested to a compensable degree in the first 
postservice, and the veteran had the requisite service, his 
occlusive vascular disease is not shown to have been 
manifested prior to 1982, more than 36 years postservice.  
Accordingly, the chronic disease presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 are not 
for application.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current bilateral leg 
disorder is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The preponderance of the evidence is against his 
claim.  Hence, it must be denied.  







ORDER

Service connection for bilateral leg disorder is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


